      Case 3:16-cv-01973-MEM-WIA Document 125 Filed 03/17/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 Janice Shorter,                   )              CIVIL ACTION NO. 3:16-CV-1973
 Personal Representative and Legal )
 Guardian for Donshay Sayles       )              (MANNION, D.J.)
                   Plaintiff       )
                                   )              (ARBUCKLE, M.J.)
       v.                          )
                                   )
 Charles E. Samuels, Jr. et al.,   )
                   Defendants      )

          ORDER ON PLAINTIFF’S MOTION TO COMPEL (Doc. 96)

Plaintiff’s Motion to Compel will be Granted in Part and Denied in Part.

       The following discovery disputes were resolved by the parties while

Plaintiff’s Motion was pending and are therefore denied as moot:

(a)    Request for Production #1 (Green Monster Logbook);

(b)    Request for Production #3 (Sayles’ Form 292s);

(c)    Request for Production #9 (May 14, 2014 Daily Logs);

(d)    Request for Production #11 (Wing’s “Sensitive Report” Information);

(e)    Additional Request #1 (Wing’s FBI Interview); and,

(f)    Additional Request #4 (Sayles’ Request Slips).

       The following requests for production are DENIED for the reasons stated

in the Memorandum Opinion:

(a)    Request for Production #2 (Wing’s Form 292s);


                                    Page 1 of 3
      Case 3:16-cv-01973-MEM-WIA Document 125 Filed 03/17/21 Page 2 of 3




(b)    Request for Production #6 (Rounds Check Sheets) and request for spoilation

       hearing;

(c)    Request for Production #20 (Lieutenants’ Meetings Course List); and,

(d)    Additional Request #3 (Sayles’ Administrative Remedy Requests).

       The following requests for production are GRANTED as follows:

(a)    Request for Production #26 and Additional Request #2 (Portions of Three
       Custodial Manuals). Copies of the requested sections of the manuals should
       be turned over with appropriate designations under the stipulated
       confidentiality order. However IF Defendants object to the production of
       specific passages from these chapters such that they would need to be
       redacted despite the protections already in place, they may submit a copy of
       that chapter to the Court, along with a detailed explanation of their basis for
       withholding or redaction of each specific paragraph at issue for in camera
       review. Two documents, one with and one without redactions, must be sent to
       my           Courtroom           Deputy           via        email           to
       Christine_Williamson@pamd.uscourts.gov on or before April 15, 2021. The
       subject line of that email should be “Shorter v. Samuels, 3:16-CV-1973,
       documents for in camera review.”

       The following requests for discovery require further action by the parties

before they can be resolved by the Court:

(a)    Plaintiff should address Requests for Production #22, 27, 28 (Inmate Violence
       Reports) individually in a new, separately filed Motion to Compel. This new
       Motion to Compel (along with the Supporting Brief and any exhibits) is due
       on or before April 15, 2021;

(b)    With respect to Request for Production #29 (Defendants’ Personnel Files,
       specifically disciplinary history and performance evaluations), Defendants
       will either turn over the requested files or submit one full unredacted copy,
       and one proposed redacted copy, of the disciplinary files and employee
       performance reviews for the eleven Defendants listed in Section IV.A.10 of
       this Opinion for the period between January 1, 2009 and June 1, 2014 on or

                                     Page 2 of 3
      Case 3:16-cv-01973-MEM-WIA Document 125 Filed 03/17/21 Page 3 of 3




       before April 15, 2021. These files must include both substantiated and
       unsubstantiated allegations.
       Defendants will submit one full unredacted copy and one proposed redacted
       copy, of any entry of any disciplinary matter that involves one of the eleven
       Defendants listed in Section IV.A.10 and either Wing or Sayles on or before
       April 15, 2021. If there are none outside of the time period specified above,
       then Defendants should indicate there are none. The unredacted and redacted
       copies of the disciplinary files and employee performance reviews should be
       submitted via email to Christine_Williamson@pamd.uscourts.gov. The
       subject line of that email should be “Shorter v. Samuels, 3:16-CV-1973,
       documents for in camera review.”; and,

(3)    At the time briefing concluded on this Motion, the parties were still engaging
       in informal discussions to resolve Request for Production #34 (Email Search
       Terms). The parties are encouraged to continue those discussions. If the
       parties reach an impasse on the issue of Email Search terms or the universe to
       be searched, they are directed to contact my Courtroom Deputy on or before
       April 15, 2021 to schedule a telephone conference.

       All in accordance with the Memorandum Opinion filed this date.

Date: March 17, 2021                         BY THE COURT

                                             s/William I. Arbuckle
                                             William I. Arbuckle
                                             U.S. Magistrate Judge




                                     Page 3 of 3
